Appeal by the employer and its carrier from a decision *727and award of the Workmen’s Compensation Board. Claimant, a 60-year-old cook, suffered a coronary occlusion resulting in an infarction. The issue is whether the record contains substantial evidence to support the board’s finding of causal relationship between the occlusion and claimant’s work activities. Claimant had arrived at work at 10:30 a.m. He testified that while changing into his work clothes he experienced a pain in his chest. He went to the employer’s emergency room at about 11:00 a.m. and after a cursory examination was told to return to the clinic at 1:00 p.m. and to lie down in the meantime. However, instead of resting claimant returned to his duties in the kitchen during the course of which it is alleged he lifted some 50-60 pound kettles or pots. By 1:30 p.m. claimant testified that the pain which had grown progressively worse became unbearable. A cardiogram taken at 2:00 p.m. revealed the occlusion. The board has based its award not on a finding that the onset of the occlusion took place after arriving at work but that the lifting after the cardiac symptoms had developed was arduous and contributed to the development of the infarction. On this record in our view there was substantial evidence upon which the board could find that claimant sustained an accident arising out of and in the course of his employment, and that there was a causal connection between the occlusion and his work activities. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Reynolds and Taylor, JJ.